An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Quinten M. Campbell on February 8, 2021.

Claim 3 of the application has been amended as follows to correct a dependency problem. 

3. (Currently Amended) 	The method for generating an aqueous gas solution of claim [[2]]1, wherein the real-time testing further comprises electrochemical measurements, pH measurements, ultraviolet-visible (UV-VIS) spectroscopy, weight loss or combinations thereof.

The title of the application has been amended as follows to better characterize the claimed invention. 

“METHODS OF GENERATING AND CORROSION TESTING AQUEOUS GAS STREAMS PREPARED FROM AQUEOUS ACID AND SALT PRECUSOR SOLUTIONS”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is related to corrosion testing flow cells/systems.  Of note are the cited Harrar, Sanni and Bukuaghangin papers showing flow cells combined with the ability to mix different components together prior to contact with the sample to be tested.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797